419 So.2d 358 (1982)
James Daniel BURCHELL, Appellant,
v.
STATE of Florida, Appellee.
No. 82-707.
District Court of Appeal of Florida, Second District.
September 10, 1982.
E. Summers Sheffey, Dade City, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
We strike from the conditions of defendant's probation condition # 12, which states that the defendant "[m]ust not father any children during probation period." See Rodriguez v. State, 378 So.2d 7 (Fla. 2d DCA 1979). Otherwise, we affirm the defendant's conviction and sentences.
SCHEB, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.